Citation Nr: 0709585	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-19 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased, initial rating for service-
connected head injury with headaches, currently rated 10 
percent disabling.   

2.  Entitlement to an initial, increased rating for service-
connected scar, residuals of a head injury with chronic 
cellulitis and alopecia (head scar), currently rated 10 
percent disabling.

3.  Entitlement to an initial, increased rating for service-
connected low back strain, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to February 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO granted service 
connection for the disabilities at issue, and assigned 
separate 10 percent ratings for the scar and lumbar spine 
disabilities effective to the date of claim; July 7, 2004.  
The RO initially assigned a noncompensable evaluation for 
headaches.  A May 2005 RO rating decision assigned a 10 
percent rating for the headache disorder effective to the 
date of claim; July 7, 2004.  The veteran appealed for higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's representative has raised the issue of 
entitlement to service connection for muscle injury to the 
facial muscles under Diagnostic Code 5325.  See VA Form 9 
received June 2005.  This issue is referred to the RO for 
appropriate action.

The issue of entitlement to an increased rating for head scar 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's headaches do not approximate characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months or greater symptoms.

2.  The veteran's service-connected lumbosacral strain is 
manifested by forward flexion greater than 30 degrees, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, left lumbar muscle tone increase, and 
painful motion with no additional functional loss on use; he 
does not manifest muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis; and he has 
no neurologic deficits.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected head injury with headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West & Supp. 2005); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8100 (2006).

2.  The criteria for an initial rating higher than 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5235-43 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  VA is also required to ask the 
veteran to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183; 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board concludes that the RO letter sent in July 2004 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims; complied with 
VA's notification requirements; and set forth the laws and 
regulations applicable to his claims.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claims, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  He was 
essentially told to submit evidence he had in his possession 
that pertained to his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

While the benefits that the veteran is seeking on appeal are 
increased initial evaluations, the advice that VA gave to the 
veteran in July 2004 regarding his service connection claims 
is considered adequate notice as the benefit sought on appeal 
was granted, as the new issue is clearly a downstream issue.  
See VAOPGCPREC 8-2003.  The above notwithstanding, the May 
2005 statement of the case (SOC) specifically outlined what 
was required to establish entitlement to increased initial 
evaluations, and why the veteran's claims remained denied.  
The July 2004 letter and the statement of the case indicate 
that the veteran was clearly notified of the information and 
evidence necessary to grant his claim.  The arguments 
presented by the veteran's attorney evidences actual 
knowledge of the evidentiary requirements.  As a uniform 
rating remains in effect, there is no prejudice to the 
veteran in failing to provide the criteria for establishing 
an effective date of award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  on the timing aspect of 
his Dingess notice.  The veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A remand has not 
been requested based on inadequate notice.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and the veteran was afforded VA examinations 
regarding the disabilities at issue.  There are no 
outstanding requests to obtain any private medical records 
for which the veteran has both identified and authorized VA 
to obtain on his behalf.  He specifically denied treatment 
for his back symptoms, and has not referenced any treatment 
for his headaches other than over the counter medications.  
VA examination was provided that contains the lay and medical 
information necessary to decide the claims.  There is no 
allegation of increased severity of symptoms since the last 
VA examination.  As such, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
on these claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

B.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

As already alluded to, since the veteran timely appealed the 
rating initially assigned for the veteran's headache and 
lumbosacral strain, the Board must consider his possible 
entitlement to "staged" ratings to compensate him for times 
since filing his claim when these disabilities may have been 
more severe than at other times during the course of his 
appeal.  See Fenderson, 12 Vet. App. at 125-26.  Thus, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.

1.  Head Injury with Headaches 

The veteran's headaches are rated under the criteria in the 
rating schedule for migraines, contained in 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.  The rating 
schedule does not provide for higher than a 50 percent 
evaluation for headaches.

The veteran was afforded a VA examination in November 2004, 
at which he described generalized intermittent headaches, 
lasting about 30 minutes in duration, that were relieved with 
Aspirin.  He further reported occasionally becoming dizzy 
after working for as long as three hours.  He was working in 
a factory and did not report any time lost from work.  
Examination showed normal cranial nerves, cerebellar function 
and Romberg tests.  The diagnosis was concussion in 1991 with 
residual minimal post-traumatic headache, but no other 
neurological deficit or disability.  

The veteran has not offered any additional evidence in 
support of his claim.  His attorney, however, has argued that 
the frequency of the veteran's headaches should be taken into 
account in assigning his disability rating.  It is also 
argued that the VA examiner failed to elicit whether such 
headaches were "prostrating" in nature.

Here, the clinical findings do not show, and the veteran has 
not alleged, that his headaches are prostrating.  He was 
offered an opportunity to described his headaches wherein he 
reported generalized intermittent headaches, lasting 30 
minutes in duration, that were relieved with Aspirin.  A 
review of his service medical records does not disclose a 
past history of prostrating attacks of headaches.  By 
regulation, a headache must be of such severity to at least 
approximate a characteristic prostrating attack.  The lay and 
medical evidence describes the headache disorder as 
generalized attacks that resolve after 30 minutes with 
Aspirin.  Overall, the disability picture presented does not 
approximate criteria such as characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, as required for a higher 30 percent rating 
under Diagnostic Code 8100.  There is no evidentiary basis 
for a rating in excess of 10 percent for the veteran's 
headache disorder during any time of the appeal period.  

In so deciding, the Board has deemed the veteran's 
description of his headache attacks as credible and competent 
evidence.  His own self-description of symptoms, however, do 
not support consideration of a rating in excess of 10 percent 
under the applicable schedular criteria.  As the 10 percent 
rating represents the greatest degree of impairment shown 
from the effective date of the grant of service connection to 
the present, there is no basis for staged rating pursuant to 
Fenderson.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


2.  Low Back Strain 

The following rating criteria applies to lumbosacral strain: 
a 100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation contemplates forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The preponderance of the evidence establishes that the 
veteran's service-connected lumbosacral strain is manifested 
by forward flexion greater than 30 degrees, combined range of 
motion of the thoracolumbar spine greater than 120 degrees, 
left lumbar muscle tone increase, and painful motion with no 
additional functional loss on use; he does not manifest 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis; and he has no neurologic 
deficits.

VA examination in November 2004 showed that the veteran could 
flex his back to touch the floor which clearly represents 
full motion at 90 degrees.  See 38 C.F.R. § 4.71a, Plate V.  
He had more than 30 degrees of rotation bilaterally, and 30 
degrees of lateral flexion bilaterally.  Thus, 90 (forward 
flexion) + 30 (extension) + 30 (left lateral flexion) + 30 
(right lateral flexion) + 30 (right rotation) + 30 (left 
rotation) = a total of 240 degrees of combined motion of the 
thoracolumbar spine.  There was no evidence of muscle spasm 
or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  Thus, the findings above fall well 
short of those necessary to support a higher 20 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.

The veteran's X-ray examination demonstrated mild disc space 
narrowing between L5 and S1 likely related to degenerative 
disc disease.  The veteran denied radiation of pain to the 
lower extremities, and examination clearly found no 
neurologic deficits.  The veteran denied incapacitation 
during the last 12 months due to his back symptoms, and he 
has had no treatment for his back.  Thus, consideration of an 
alternate rating for intervertebral disc syndrome under 
Diagnostic Code 5243 is not for consideration. 

Consideration has also been given to the provisions of §§ 
4.40, 4.45, and 4.59.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
rating board must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the examination report has shown complaints of pain, 
this complaint, alone, is insufficient to support a rating 
higher than 10 percent under §§ 4.40, 4.45 and 4.59.  This is 
because the objective examination findings did not 
substantiate additional range-of-motion losses in the 
thoracolumbar spine, due to pain attributable to the service- 
connected disability, on use or during flare-ups, or due to 
weakened movement, premature fatigability, or incoordination.  
The examiner who conducted the November 2004 VA examination 
did notice left lumbar muscle tone increase.  However, the 
examiner specifically found no such additional limitation 
with repetitive use or flare-up, to include fatigue, weakness 
or lack of endurance.  In fact, the examiner found no 
evidence of painful motion.  And given that, the medical 
findings do not reflect range of motion deficits that even 
came close to the requirements for a rating in excess of 10 
percent under either the above criteria, the Board concludes 
that the preponderance of the evidence is against a finding 
of "additional functional loss" due to limitation of motion 
in the lumbar spine caused by pain complaints.  Accordingly, 
the Board finds that a rating higher than 10 percent for the 
veteran's back disability is not warranted.

The veteran's attorney requests that a separate 10 percent 
rating be assigned for degenerative arthritis pursuant to 
Diagnostic Code 5003.  The veteran is not entitled to a 
separate compensable evaluation for limitation of motion of 
the lumbar spine due to degenerative disc disease, which is 
rated as degenerative arthritis under Diagnostic Code 5003.  
Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  However, 
limitation of motion of the lumbar spine due to degenerative 
disc disease has been considered and compensated under the 10 
percent evaluation already assigned under Diagnostic Code 
5237.  To assign a separate evaluation for limitation of the 
motion of the spine due to degenerative arthritis is not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, Diagnostic Code 5003, NOTE (1).

As the 10 percent rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for 
staged rating pursuant to Fenderson.  The lay report of 
symptoms by the veteran are deemed credible and competent but 
do not support a higher rating still.

So for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.


ORDER

An increased, initial evaluation for head injury with 
headaches is denied.

An increased, initial evaluation for lumbosacral strain is 
denied.


REMAND

Disfigurement of the head, face, or neck, one characteristic 
of disfigurement results in the grant of a 10 percent 
disability rating.  Evidence that disfigurement of the head, 
face, or neck has resulted in visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement warrants the award of 
a 30 percent disability evaluation.  The next higher rating 
of 50 percent requires evidence that disfigurement of the 
head, face, or neck has caused visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or with 
four or five characteristics of disfigurement.  The highest 
evaluation of 80 percent necessitates evidence that 
disfigurement of the head, face, or neck has resulted in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with six or more 
characteristics of disfigurement.  Diagnostic Code 7800.  

Note (1) to Diagnostic Code 7800 states that the 8 
characteristics of disfigurement are a scar 5 or more inches 
(13 or more cm.) in length; a scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of a scar that 
is elevated or depressed on palpation; a scar that is 
adherent to underlying tissue; the skin is hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); the underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. cm.); and the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The veteran's attorney asserts that it appears that the 
veteran has characteristics of disfigurement due to his 
service-connected head scars pursuant to Diagnostic Code 
7800, but the examination of record is inadequate to resolve 
this issue.  The Board agrees, and the veteran should be 
scheduled for another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete clinical records 
pertaining to his head scar which is not 
currently of record. 

2.  Then, the veteran should be afforded 
a dermatology examination to determine 
the current nature and severity of his 
head scar.  The examiner should:
        a) describe the size of each scar in 
inches and centimeters; and specifically 
indicate whether any scars disfigure the 
veteran's head and, if so, describe the 
extent and location of the disfigurement;  
	b)  Indicate whether the scars cause 
any functional loss.
	c) of the following eight 
characteristics of disfigurement, 
indicate which, if any, are present :
        i.  scar 5 or more inches (13 
centimeters) in length;
        ii.  scar at least one-quarter inch 
wide (0.6 centimeters) at its widest 
part;
        iii.  scar surface or contour 
elevated or depressed on palpation;
        iv.  scar adherent to underlying 
tissue;
        v.  skin hypo- or hyper- pigmented 
in an area exceeding 6 square inches (39 
square centimeters);
        vi.  skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding 6 square inches (39 
square centimeters);
        vii.  underlying soft tissue missing 
in an area exceeding six square inches 
(39 square centimeters); and
        viii.  skin indurated and inflexible 
in an area exceeding 6 square inches (39 
square centimeters).

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his attorney a supplemental 
statement of the case and give them time 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


